DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.

The claim objections for claims 6, 12-14, 16, 17, and 19 due to informalities have not been appropriately corrected by Applicant as required.

Response to Arguments
With respect to the rejection under 35 USC 101.  Applicant’s arguments filed 3/02/2021 have been fully considered but they are not persuasive.  Applicant argues “Independent claims 1, 12, and 17, each recite one or more elements that cannot be practically be performed in the human mind, which is implicitly acknowledged by the Office Action. For example, the operations related to receiving and combining sensor data that includes LIDAR scan data to generate a three dimensional representation of a geographic region are not operations that can be performed in a human’s mind. As such, claims 1, 12, and 17 cannot “as a practical matter, be performed entirely in a human’s mind” and thus do not qualify as reciting a mental process.” (page 9 of remarks). Examiner disagrees. 

The amended limitations of identifying, as a misalignment hotspot location, an area within the three dimensional representation that includes the portion of the identified surface and marking the area of “the sensor data includes scan data captured by a respective LIDAR mounted” recited in amended claims 1, 12 and 17 further defines receiving the sensor data, but does not amount to significantly more than a judicial exception.  Amended claims 12 and 17 recite a “non-transitory computer readable storage medium” which amounts to mere generic computer instructions to implement an abstract idea.

With respect to the rejection under 35 USC 112 (b).  Applicant’s arguments filed 3/02/2021 have been fully considered and are persuasive.  The amendments to claims 4, 11 and 16 render the rejections for being indefinite moot.

Claim Objections
Claims 6, 12-14, 16, 17, and 19 are objected to because of the following informalities
Claims 6, 14, and 19: “in vertical direction” should read “in a vertical direction”;
Claim 12, line 1: The preamble should be rewritten to read “A non-transitory computer readable storage medium storing instructions that, when executed by a processor, cause the processor to 
Claims 13, 16, 17, and 18 also recite “instructions for”. These claims should be amended in a similar manner as claim 12.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “the sensor data captured by a vehicle” (line 1). The antecedent basis for this term appears to be “sensor data captured by a plurality of vehicles” (claim 1, line 3). It is not clear which vehicle of the plurality of vehicles is referred to in claim 4.
Regarding claims 11 and 16, the claims recite “the first path” and “the second path” without antecedent basis. It is not clear to what paths these terms refer.
Regarding claims 11 and 16, the claims introduce “a measure of misalignment probability” after the respective parent claims have introduced “a measure of likelihood of misalignment” (claim 1, line 11; claim 12, line 10). It is not clear if these are the same or different since they are introduced separately and use different wording but appear to have the same meaning. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, the claim recites identifying a surface from a three dimensional representation of the geographical region, determining of measure of thickness of the surface in the three dimensional representation based on points associated with the identified surface and determining a measure of likelihood of misalignment of at least a portion of the identified surface as a value proportionate to the measure of thickness.  The limitations of identifying a surface, determining a measure of thickness and determining a measure of likelihood, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  The judicial exception is not integrated into a practical application.  The claim does not include additional elements that are sufficient to amount to significantly more than a judicial exception.  The additional elements of configuring a user interface and sending the user interface for presentation via client device amount to mere instructions to implement an abstract idea for the user interface.
Claims 2-11 are rejected for the same reasons and because they also fail to integrate the idea into a practical application or recite significantly more than the idea.  Specifically:
claim 2
claim 3 recites the three dimensional representation of the geographical region is a point cloud which further defines the three dimensional representation but is not an additional element,
claim 4 recites the sensor data captured by a vehicle comprises one or more of images captured by a camera mounted on the vehicle or scan data captured by a LIDAR mounted which does not include any element that is sufficient to amount to significantly more than the judicial exception.  The sensor data captured by a camera mounted on the vehicle or scan data captured by a LIDAR mounted on the vehicle are both, individually and in combination, well understood, routine and conventional elements at the time of filing (see Levinson et al. (US 2008/0033645 A1), previously cited in Applicant’s IDS, for use of cameras and LIDAR);
claim 5 recites determining a normal vector pointing in a direction normal to the identified surface, selecting a point on the identified surface, identifying a cluster of points related to the selected point in the three dimensional representation along the normal direction and a direction opposite the normal direction and determining a maximum distance between the points in the cluster as the measure of thickness of the identified surface.  The limitations of the series of steps recited in the Claim 5, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas, and does not offer a practical application or significantly more;
claim 6 recites the identified surface represents ground and the normal vector points in vertical direction which further defines the surface but does not serve as an additional claim element; 
claim 7
claim 8 recites identifying the cluster of points comprises excluding a point if the point has a vertical coordinate that is different from the selected point on the identified surface which further defines identifying the cluster of points but does not serve as an additional element; 
claim 9 recites identifying the cluster of points comprises excluding a point if a vector direction from the point to the selected point on the identified surface is not parallel to the normal vector which further defines identifying the cluster of points but does not serve as an additional element; 
claim 10 recites receiving a modification to the high definition map responsive to sending the user interface for presentation via the client device which further describes the user interface but does not serve as an additional element; and 
claim 11 recites identifying a first point and a second point along a path in the geographical region; determining a first measure of distance between the two points representing a distance traversed along the path to get from the first path to the second path; determining a second measure of distance based on a geodesic distance between the first point and the second point; and  53determining a measure of misalignment probability associated with the first point and the second point as a value proportionate to the difference between the first measure of distance and the second measure of distance.  The limitations of identifying a first point and second point, determining a first measure of distance, determining a second measure and determining a measure of misalignment probability, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  The judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than a judicial exception.   
Regarding Claim 12, the claim recites identifying a surface from a three dimensional representation of the geographical region, determining of measure of thickness of the surface in the three dimensional representation based on points associated with the identified surface and determining a measure of likelihood of misalignment of at least a portion of the identified surface as a value proportionate to the measure of thickness.  The limitations of identifying a surface, determining a measure of thickness and determining a measure of likelihood, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  The judicial exception is not integrated into a practical application.  The claim does not include additional elements that are sufficient to amount to significantly more than a judicial exception.  The additional element of a non-transitory computer readable storage medium amounts to no more than mere instructions to apply the exception using a generic computer component.  
Claims 13-16 are rejected for the same reasons and because they also fail to integrate the idea into a practical application or recite significantly more than the idea.  Specifically, 
claim 13 recites determining a normal vector pointing in a direction normal to the identified surface, selecting a point on the identified surface, identifying a cluster of points related to the selected point in the three dimensional representation along the normal direction and a direction opposite the normal direction and determining a maximum distance between the points in the cluster as the measure of thickness of the identified surface.  The limitations of the series of steps recited in the Claim 13, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
claim 14 recites the identified surface represents ground and the normal vector points in vertical direction which further defines the surface but does not serve as an additional claim element; 
claim 15 recites the identified surface represents a wall and the normal vector is in a horizontal plane which further defines the surface but does not serve as an additional claim element; 
claim 16 recites identifying a first point and a second point along a path in the geographical region; determining a first measure of distance between the two points representing a distance traversed along the path to get from the first path to the second path; determining a second measure of distance based on a geodesic distance between the first point and the second point; and  53determining a measure of misalignment probability associated with the first point and the second point as a value proportionate to the difference between the first measure of distance and the second measure of distance.  The limitations of identifying a first point and second point, determining a first measure of distance, determining a second measure and determining a measure of misalignment probability, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  The judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than a judicial exception.   
Regarding Claim 17, the claim recites identifying a surface from a three dimensional representation of the geographical region, determining of measure of thickness of the surface in the three dimensional representation based on point associated with the identified surface and determining 
Claims 18-20 are rejected for the same reasons and because they also fail to integrate the idea into a practical application or recite significantly more than the idea. Specifically:
claim 18 recites determining a normal vector pointing in a direction normal to the identified surface, selecting a point on the identified surface, identifying a cluster of points related to the selected point in the three dimensional representation along the normal direction and a direction opposite the normal direction and determining a maximum distance between the points in the cluster as the measure of thickness of the identified surface which can reasonably be performed in the mind; 
claim 19 recites the identified surface represents ground and the normal vector points in vertical direction which further defines the surface but does not serve as an additional claim element and 
claim 20 recites the identified surface represents a wall and the normal vector is in a horizontal plane which further defines the surface but does not serve as an additional claim element.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636.  The examiner can normally be reached on 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.P./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662